MARING, Justice,
concurring in part and dissenting in part.
[¶ 52] I concur in parts I, II, 111(A), (C), (D), (E), (F), (G), and (H), and IV of the majority opinion. I respectfully dissent from part III(B).
[¶ 53] I respectfully dissent because this case presents the issue of what analysis is to be applied when the request to relocate is being made at the time of the initial divorce. This case involves an original custody determination and a parent who informed the trial court she would “like” to relocate. The trial court analyzed the custody case as if the parent, Marsden, had moved to Winnipeg, Canada. Mars-den testified:
Q: I understand you would like to move back to your home in Winnipeg; is that correct?
A: That’s correct.
Q: I assume you are asking the court to accept Ms. Pettit’s recommendation that you be allowed to relocate your children to the Winnipeg area; is that correct?
A: Yes, I am.
[[Image here]]
Q: If you are able to relocate, if the judge grants that request, what are your plans for employment?
*547A: I would have absolutely no problem finding employment in Winnipeg.
After the trial court awarded Koop primary residential responsibility of the children, Marsden filed an affidavit in support of a motion to stay in which she provided: “I have no intention of leaving Grand Forks while this case is being appealed and further, if the appeal is unsuccessful, I have no intention of leaving Grand Forks.” It appears there was a misunderstanding as to whether Marsden would move to Winnipeg if she was not granted primary residential responsibility of her children and allowed to relocate. In applying N.D.C.C. § 14-09-06.2(l)(m), “[a]ny other factors considered by the court to be relevant to a particular child custody dispute,” the trial court found:
There are too many unknowns in Serena’s life at this time for this Court to award her custody. At the time of trial her plans were to quit her job, move to Winnipeg and try to find a job, live with her brother until she finds a place for her and the children, and to reside with Chris Norquay. Serena’s decisions are based entirely on what she feels is best for her own personal life and not the lives of her children.
The custody investigator also assumed Marsden would move whether she received permission to relocate or not. The custody investigator stated in her report: “If this analysis were to take place without Serena’s desire to move to Winnipeg, she would be chosen as the primary custodian.”
[¶ 54] This Court’s review on appeal of a relocation decision has generally been presented after the trial court has made the initial primary residential responsibility determination in the original divorce decree. See Kienzle v. Yantzer, 2007 ND 167, ¶ 2, 740 N.W.2d 393; Tishmack v. Tishmack, 2000 ND 103, ¶ 2, 611 N.W.2d 204. This case is distinguishable because it involves both an initial primary residential responsibility determination and a parent who wishes to relocate with her children. We have addressed the question of a relocation in conjunction with an initial custody determination in Sumra v. Sumra, 1997 ND 62, 561 N.W.2d 290. However, Sumra is distinguishable from this ease because the father in Sumra did not contest on appeal the trial court’s award of custody to the mother. Id. at ¶¶ 5-6. He only contested the trial court’s decision to grant permission to the mother to move with the children to Wales. Id. Our Court concluded that the trial court had considered the statutory best interests of the child factors in deciding physical custody and had also considered the Stout factors in deciding whether to grant permission to relocate the children. Id. at ¶¶ 6, 9, 18; see Stout v. Stout, 1997 ND 61, 560 N.W.2d 903.
[¶ 55] With regard to relocation of children, N.D.C.C. § 14-09-07 (2009)2 states:
*548A parent entitled to the custody of a child may not change the residence of the child to another state except upon order of the court or with the consent of the noncustodial parent, if the noncustodial parent has been given visitation rights by the decree. A court order is not required if the noncustodial parent:
1. Has not exercised visitation rights for a period of one year; or
2. Has moved to another state and is more than fifty miles [80.47 kilometers] from the residence of the custodial parent.
Our Court has recognized that relocation decisions are difficult because a trial court must weigh the competing interests of a parent who desires to seek a better life for herself and the children in a different geographical area; the children’s interest in maintaining a meaningful relationship with the other parent; the other parent’s interest in maintaining a meaningful relationship with the children; and the state’s interest in protecting the best interests of the children. Schmidt v. Bakke, 2005 ND 9, ¶ 17, 691 N.W.2d 239. These decisions are made even more difficult when the request to relocate is combined with an initial primary residential responsibility determination.
[¶ 56] Although our Court has previously analyzed relocation issues, we have never provided clear guidance as to how trial courts should analyze cases involving an initial custody decision and a request to relocate. There are at least four scenarios that may arise when there is a request to relocate with a child: (1) a parent requests relocation at the time of an initial primary residential responsibility determination; (2) a parent who has primary residential responsibility requests relocation; (3) a parent without primary residential responsibility moves for a change of primary residential responsibility at the same time the parent with primary residential responsibility moves for relocation; and (4) a parent with equal residential responsibility moves for both primary residential responsibility and relocation of the children. In each of these situations, the parent requesting to relocate with the children may take one of two positions: (1) he will relocate regardless of whether he is granted permission to move with the children, or (2) he will not relocate, if he is not granted permission to move the children.
[¶ 57] This case involves the first of the four scenarios. When a party indicates a desire to relocate with the children during the determination of initial primary residential responsibility, I am of the opinion the trial court must determine whether the parent will move regardless of whether the court grants permission to relocate with the children or not. If the parent indicates he will not move without the children, the court must first determine primary residential responsibility under the best interests of the child factors, and then consider the parent’s request for relocation under the Stout-Hawkinson factors. See Hawkinson v. Hawkinson, 1999 ND 58, ¶¶ 6, 9, 591 N.W.2d 144; Stout, 1997 ND 61, ¶ 34, 560 N.W.2d 903; see, e.g., Dunn v. Dunn, 2009 ND 193, ¶¶ 21-22, 775 N.W.2d 486 (Maring, J., specially concurring); Maynard v. McNett, 2006 ND 36, ¶ 21, 710 N.W.2d 369. The analysis under the best interests of the child factors should be based on the current circumstances and location of the parties. If the parent seeking relocation receives primary residential responsibility, then the trial court must analyze the StouP-Hawkinson factors to decide whether to allow the move. See Jelsing v. Peterson, 2007 ND 41, ¶¶ 17-18, 729 N.W.2d 157 (affirming the district court’s decision that the case was an original custody proceeding, award of custody after analysis of the “best interests” fac*549tors based on existing circumstances and decision to grant the request to move after analyzing the issue under the Stout-Haw-kinson factors).
[¶ 58] The Stout-Hawkinson factors provide:
1. The prospective advantages of the move in improving the custodial parent’s and child’s quality of life,
2. The integrity of the custodial parent’s motive for relocation, considering whether it is to defeat or deter visitation by the noncustodial parent,
3. The integrity of the noncustodial parent’s motives for opposing the move,
4. The potential negative impact on the relationship between the noncustodial parent and the child, including whether there is a realistic opportunity for visitation which can provide an adequate basis for preserving and fostering the noncustodial parent’s relationship with the child if relocation is allowed, and the likelihood that each parent will comply with such alternate visitation.
Hawkinson, 1999 ND 58, ¶¶ 6, 9, 591 N.W.2d 144; Stout, 1997 ND 61, ¶ 34, 560 N.W.2d 903. Other jurisdictions have addressed initial custody cases involving a relocation using a similar analysis. In Valkoun v. Frizzle, the Rhode Island Supreme Court held that the trial court had correctly applied the best interests of the child factors to first evaluate custody. 973 A.2d 566, 575-79 (R.I.2009). Then, the trial court analyzed Rhode Island’s relocation factors in light of the mother’s request to relocate her children. Id.; see also Dupre v. Dupre, 857 A.2d 242 (R.I.2004).
[¶ 59] The exception to this approach would be where the parent has indicated he will relocate without the children or has already relocated. Under those circumstances, it would be appropriate to consider the parent’s new location and home under the best interest factors.
[¶ 60] While I recognize that some of the best interests of the child factors and the Stoutr-Hawkinson factors will necessarily overlap, the trial court must consider not only the best interests of the child factors in deciding which parent is granted primary residential responsibility, but also the Stoutr-Hawkinson factors in deciding whether it should allow that party to relocate the children.
[¶ 61] Our case law is well-established and the Stoutr-Hawkinson factors provide the trial court an opportunity to consider the advantages to the primary parent, the improvement in the quality of the child’s life, the parents’ motives for supporting and opposing the relocation, and the potential negative impact on the parent without primary residential responsibility and the opportunity to preserve that relationship. See Hruby v. Hruby, 2009 ND 203, ¶ 9, 776 N.W.2d 530; Kienzle, 2007 ND 167, ¶ 13, 740 N.W.2d 393; Gilbert v. Gilbert, 2007 ND 66, ¶ 8, 730 N.W.2d 833.
[¶ 62] In the present case, Marsden sought primary residential responsibility of her children and permission to relocate to Winnipeg. The trial court analyzed the original custody decision as though Mars-den was already living in Winnipeg while, in fact, she was living in the family home with the parties’ children. Because Mars-den indicated she will not move without her children, the trial court should analyze the best interests of the child factors to determine primary residential responsibility based on Marsden’s existing circumstances and location. If the court awards primary residential responsibility to Mars-den, the court must then analyze the potential relocation under the Stout-Haw-kinson factors.
*550[¶ 63] In this case, the trial court erred by failing to apply the best interests of the child factors first to existing circumstances and then the StouP-Hawkinson factors to the request to relocate. The trial court misapprehended Marsden’s intent to move without her children. Therefore, I would reverse and remand for the court to properly analyze Marsden’s request for primary residential responsibility first and then, if she is granted primary residential responsibility, her request to relocate with the children.
[¶ 64] MARY MUEHLEN MARING

. Effective August 1, 2009, N.D.C.C. § 14-09-07 was amended to provide:
1. A parent with primary residential responsibility for a child may not change the primary residence of the child to another state except upon order of the court or with the consent of the other parent, if the other parent has been given parenting time by the decree.
2. A parent with equal residential responsibility for a child may not change the residence of the child to another state except with consent of the other parent or order of the court allowing the move and awarding that parent primary residential responsibility.
2009 N.D. Sess. Laws ch. 149, § 8. However, N.D.C.C. § 14-09-06.2(l)(2009) was in effect at the commencement and trial of the present case.